Gray, J.
This indictment is founded on the Gen. Sts. c. 160, § 32, which provide for the punishment of “ whoever mingles any poison with food, drink or medicine, with intent to kill or injure another person.” The indictment duly alleges that the defendant mingled poison with water, which he knew was to be drunk by his wife, and with intent to kill and injure her. This is sufficient. The statute does not require that the mixture should be or be known to be poisonous, and the indictment need not therefore allege that it was.
The statements of the defendant’s wife, while in a room connected by an open door with the narrow entry in which the defendant was standing, related to acts done .by the defendant or in his presence. They were made in the defendant’s own house, in the absence of any officer of the law or anything which might create constraint or apprehension, and under such circumstances that he might well have heard, and, if he did, must have understood them, and known whether they were true or false, and would have been likely, according to common experience, to reply to them, and contradict them if untrue. ' They were therefore admissible in evidence against him, within the rule laid down in the authorities cited by his counsel; and they were submitted to the jury under proper instructions.
Whether the defendant could hear and appeared to be listening depended on his position and attitude, and might well be estimated and testified to by any one who was present at the time and saw them.
*274The interrogatory put by the presiding judge to a witness can not be objected to by either party as leading in form.

Exceptions overruled